DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gregerson et al. (US 20180353143).
Regarding claim 1, Gregerson teaches a medical image diagnosis apparatus comprising: 
a gantry 40 including an imaging system related to imaging a patient; 
at least one column 801 configured to support the gantry so as to be movable in a vertical direction; 
a processing circuitry configured to generate an image on a basis of an output from the imaging system; and 
a supporting and moving mechanism 813 configured to support the patient from underneath, while being installed so as to be movable in a direction intersecting (from vertical to horizontal, figure 8a to 9a, while the movement, the movement direction will intersect the vertical direction) the moving direction of the gantry (figure 8a-c), wherein the processing circuitry is configured to control the moving of the supporting and moving mechanism (para 71).
Regarding claim 17, Gregerson teaches controlling method comprising: employing an imaging system included in a gantry 40 supported by at least one column 801 so as to be movable in a vertical direction and imaging a patient supported, from underneath, by a supporting and moving mechanism installed so as to be movable in a direction intersecting the moving direction of the gantry (from vertical to horizontal, figure 8a to 9a, while the movement, the movement direction will intersect the vertical direction); 
generating an image on a basis of an output from the imaging system; and controlling the moving of the supporting and moving mechanism (para 71).
Allowable Subject Matter
Claim 18 is allowed.
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-3, the prior art fails to teach the processing circuitry controls the moving of the supporting and moving mechanism, on a basis of a region of interest in the image and an imaging center of the imaging system as claimed in claim 2.
Regarding claims 4-5, the prior art fails to teach the processing circuitry controls the moving of the supporting and moving mechanism, according to an instruction from a user based on a region of interest in the image and an imaging center of the imaging system as claimed in claim 4.
Regarding claim 6, the prior art fails to teach a sensor configured to detect a center of gravity of the patient supported by the supporting and moving mechanism, wherein on a basis of a displacement amount of the center of gravity, the processing circuitry controls the moving of the supporting and moving mechanism so as to compensate the displacement amount.  
Regarding claim 7, the prior art fails to teach an optical camera capable of imaging the patient positioned at an opening of the gantry, while being disposed on one of: a beam extending horizontally from an upper end of the column; and a ceiling of an examination room in which the medical image diagnosis apparatus is installed, wherein on a basis of a shift amount of the patient within an image obtained by the optical camera, the processing circuitry controls the moving of the supporting and moving mechanism so as to compensate the shift amount. 
Regarding claim 8, the prior art fails to teach a sensor configured to detect a load distribution of the patient supported by the supporting and moving mechanism, wherein on a basis of a change amount in the load distribution, the processing circuitry controls the moving of the supporting and moving mechanism so as to compensate the change amount.  
Regarding claim 9, the prior art fails to teach the gantry has an opening forming an imaging space related to the imaging, the medical image diagnosis apparatus further comprises: a plurality of gas bags configured to maintain a posture of the patient when being inflated by injection of gas, while being provided on a wall surface of the gantry at the opening; and a plurality of pumps configured to inject the gas into the gas bags and to eject the gas from the gas bags, and the processing circuitry further controls the injection of the gas and the ejection of the gas by the pumps, in conjunction with the control over the moving.  
Regarding claim 10, the prior art fails to teach a sensor configured to detect a center of gravity of the patient supported by the supporting and moving mechanism, wherein on a basis of displacement of the center of gravity, the processing circuitry controls the pumps so as to compensate the displacement.  
Regarding claims 11-12, the prior art fails to teach a bar that can be gripped by the patient positioned at an opening of the gantry and that is fixed to one of: a beam extending horizontally from an upper end of the column; a ceiling of an examination room in which the medical image diagnosis apparatus is installed; and a bottom face of the examination room. 
Regarding claim 13, the prior art fails to teach on a basis of a region of interest in the image and an imaging center of the imaging system, the processing circuitry judges whether or not the supporting and moving mechanism is to move to a position corresponding to contact between a part of the patient and the gantry, when it is determined that the supporting and moving mechanism is to move to the position corresponding to the contact, the processing circuitry corrects a moving amount of the supporting and moving mechanism so as to prevent the contact between the part of the patient and the gantry, and the processing circuitry controls the supporting and moving mechanism in accordance with the corrected moving amount. 
Regarding claim 14, the prior art fails to teach on a basis of a region of interest in the image and an imaging center of the imaging system, the processing circuitry judges whether or not a partial region of the patient is to escape from a field of view of the imaging system due to the moving of the supporting and moving mechanism, when it is determined that the partial region is to escape from the field of view, the processing circuitry causes a display device to display an area escaping from the field of view, the processing circuitry changes a moving amount of the supporting and moving mechanism according to an instruction from a user being input in accordance with the escaping area, and the processing circuitry controls the supporting and moving mechanism in accordance with the changed moving amount.  
Regarding claim 15, the prior art fails to teach on a basis of a region of interest in the image and an imaging center of the imaging system, the processing circuitry judges whether or not a partial region of the patient is to escape from a field of view of the imaging system due to the moving of the supporting and moving mechanism, when it is determined that the partial region is to escape from the field of view, the processing circuitry changes a moving amount of the supporting and moving mechanism, so as to prevent the partial region from escaping from the field of view, and the processing circuitry controls the supporting and moving mechanism in accordance with the changed moving amount. 
Regarding claim 16, the prior art fails to teach on a basis of a region of interest in the image and an imaging center of the imaging system, the processing circuitry judges whether or not a partial region of the patient is to escape from a field of view of the imaging system due to the moving of the supporting and moving mechanism, when it is determined that the partial region is to escape from the field of view, the processing circuitry performs one of the following in accordance with a scan plan related to the patient: causing a display device to display an area escaping from the field of view; and changing a moving amount of the supporting and moving mechanism so as to prevent the partial region from escaping from the field of view, when the escaping area is displayed on the display device, the processing circuitry changes the moving amount of the supporting and moving mechanism according to an instruction from a user being input in accordance with the escaping area, and the processing circuitry controls the supporting and moving mechanism in accordance with the changed moving amount.  
Regarding claim 18, the prior art fails to teach a medical image diagnosis apparatus comprising: a gantry including an imaging system related to imaging a patient; at least one column configured to support the gantry so as to be movable in a vertical direction; an processing circuitry configured to generate an image on a basis of an output from the imaging system; and a supporting and moving mechanism configured to support the patient from underneath, while being installed so as to be movable in a direction intersecting the moving direction of the gantry, wherein the processing circuitry configured to output information corresponding to one or both of a moving direction and a moving amount of the supporting and moving mechanism, on a basis of a region of interest of the patient and an imaging center of the imaging system as claimed in independent claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884